Citation Nr: 0914929	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  04-16 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The Veteran served on active duty from November 1970 to 
February 1981  

In May 2008, the Board of Veterans' Appeals (Board) denied 
service connection for a right shoulder condition, denied 
increased ratings for service-connected headaches with a 
history of sinusitis and service-connected bilateral hearing 
loss and remanded the issue currently on appeal to the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO) for additional development.   

The Veteran testified at a personal hearing before the 
undersigned in September 2007, and a transcript of the 
hearing is of record.


FINDINGS OF FACT

1.  The original claim of service connection for left knee 
disability was denied by an unappealed rating decision in 
December 1981; this denial was confirmed by an unappealed 
rating decision in July 1991.  

2.  The evidence received subsequent to the July 1991 rating 
decision does not by itself or in connection with the 
evidence previously assembled raise a reasonable possibility 
of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The July 1991 rating decision which denied entitlement to 
service connection for left knee disability is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2008).

2.  New and material evidence has not been received to reopen 
the claim of service connection for left knee disability.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1103 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein.  

With respect to the matter of the submission of new and 
material evidence, although VA's duty to assist is 
circumscribed, the notice provisions of VCAA are applicable.  

The United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a), as amended by the 
VCAA, and 38 C.F.R. § 3.159(b), as amended, which pertain 
to VA's duty to notify a claimant who had submitted a 
complete or substantially complete application, apply to 
those claimants who seek to reopen a claim by submitting 
new and material evidence pursuant to 38 U.S.C.A. § 5108.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO sent the Veteran a letter in May 2003, prior to 
adjudication, which informed him of the requirements needed 
to reopen a claim based on new and material evidence and the 
requirements needed to establish entitlement to service 
connection.  In accordance with the requirements of VCAA, the 
letter informed the Veteran what evidence and information he 
was responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  Additional private 
medical records were subsequently added to the claims files.  

With respect to a claim of whether new and material evidence 
has been presented to reopen the claim for service 
connection, in Kent. v. Nicholson, 20 Vet. App. 1 (2006), the 
Court established significant requirements with respect to 
the content of the duty to assist notice under the VCAA which 
must be provided to a veteran who is petitioning to reopen a 
claim.

The Court held that VA must notify a veteran of the evidence 
and information that is necessary to reopen the claim and VA 
must notify the veteran of the evidence and information that 
is necessary to establish entitlement to the underlying claim 
for the benefit sought.  The Court also held that VA's 
obligation to provide a veteran with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.

The question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  In order to satisfy the 
legislative intent underlying the VCAA notice requirement to 
provide claimants with a meaningful opportunity to 
participate in the adjudication of their claims, the VCAA 
requires, in the context of a claim to reopen, VA to examine 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.

In this case, an updated VCAA notification letter was 
provided to the veteran in June 2008 to comply with the 
holding in Kent.  The RO informed the veteran that the claim 
was originally denied because there was no evidence of a left 
knee injury on discharge service medical examination.


The Veteran was informed in a March 2006 letter that an 
appropriate disability rating and effective date would be 
assigned if his claim was granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  However, with respect to the 
claims to reopen, VA's duty to assist the Veteran in the 
development of his claim is not triggered unless and until a 
claim is reopened.  See 38 U.S.C.A. § 5103A.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed.Cir. 2003) (Holding that VA need not provide a 
medical examination or medical opinion until a claim is 
reopened); Anderson v. Brown, 9 Vet.App. 542 (1996) (Holding 
that unless new and material evidence has been submitted, the 
duty to assist does not attach); see also Woehlaert v. 
Nicholson, 21 Vet.App. 456 (2007) (Holding that adequacy of 
VA medical examination mooted upon Board's determination that 
claimant not entitled to reopening of claim, and conduct of 
VA medical examination, when claimant had not presented new 
and material evidence.)  

The Board concludes that all available evidence that is 
pertinent to the claim has been obtained and that there is 
sufficient medical evidence on file on which to make a 
decision on the issue.  The Veteran has been given ample 
opportunity to present evidence and argument in support of 
his claim, including at his September 2007 personal 
hearing.  The Board additionally finds that general due 
process considerations have been complied with by VA.  See 
38 C.F.R. § 3.103 (2008).  

New And Material Evidence

In general, unappealed rating decisions are final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen 
a finally disallowed claim when "new and material" 
evidence is presented or secured with respect to that 
claim.  

"If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, [VA] 
shall reopen the claim and review the former disposition 
of the claim."  See Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 
200 (1994).  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of 
record, relates to an unsubstantiated fact necessary to 
substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In order for the Veteran's claim to be reopened, new and 
material evidence must be submitted.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  There must be new and material evidence 
as to any aspect of the Veteran's claim that was lacking at 
the time of the last final denial in order to reopen the 
claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  
Consequently, there would need to be evidence that the 
Veteran currently has a left knee disorder due to an event or 
incident of his period of active service.  

The issue of service connection for left knee disability was 
originally denied by an unappealed rating decision in 
December 1981 because there was no evidence of a left knee 
disability on service discharge examination in September 
1980.  This denial was confirmed in an unappealed rating 
decision in July 1991.

The Veteran attempted to reopen his claim for a left knee 
disability in March 2003.

The evidence on file at the time of the July 1991 RO 
decision consisted of the Veteran's service treatment 
records, an April 1981 examination for the Reserves, VA 
examination reports dated in September 1981 and June 1991, 
and private treatment records dated from March 1989 to May 
1991.

Evidence received since July 1991 consists of VA and 
private treatment records dated from November 1990 to May 
2007, a September 2007 hearing transcript, and written 
statements by and on behalf of the Veteran.  

The Veteran's service treatment records reveal that he 
injured his left knee climbing a fence in August 1976; a 
left medial ligament/meniscus injury was diagnosed in 
September 1976.  A left knee sprain was also diagnosed in 
September 1976.  The Veteran's lower extremities were 
normal on examinations in November 1977 and on discharge 
examination in September 1980.  

There were no left knee complaints or findings on an April 
1981 examination for the Reserves.  The Veteran complained 
on VA examination in September 1981 of a right knee injury 
while climbing a fence in service; no abnormality was 
found on examination of the knee.  The diagnosis was 
history of right knee injury.  The initial post-service 
medical evidence of a knee disorder was in March 1989, 
which is approximately 8 years after service discharge, 
when it was reported that the Veteran had injured his left 
knee when he fell on some ice.  The diagnosis was left 
knee and ankle sprain.  

Private treatment records for July 1989 reveal that the 
Veteran injured his left knee in February 1989 and that X-
rays of the knee were normal.  The diagnosis was sprain of 
the left knee, rule out internal derangement.  VA and 
private treatment records dated in 1990 and 1991 reveal 
that the Veteran underwent arthroscopic left knee surgery 
for traumatic arthritis.

The Board has reviewed the evidence received into the 
record since the July 1991 RO denial and finds that new 
and material evidence has not been submitted sufficient to 
reopen a claim for service connection for left knee 
disability.

The evidence added to the claims files after July 1991 
reveals continued problems and treatment for arthritis of 
the knees but does not include any medical evidence 
linking a current disability of the left knee to service, 
as is needed to warrant service connection.  

Thus, the additional evidence received since the July 1991 RO 
decision does not relate to the unestablished fact necessary 
to substantiate the claim by showing a link between a current 
left knee disability and service, nor does it raise a 
reasonable possibility of substantiating the claim.  Morton 
v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. 
Derwinski, 2 Vet. App. 51, 53 (1992).  (Observing that 
evidence of the claimant's  current condition is not 
generally relevant to the issue of service connection, 
absent some competent linkage to military service).  

Accordingly, the Board finds that the claim for service 
connection for left knee disability is not reopened.


ORDER

As new and material evidence sufficient to reopen the claim 
of service connection for left knee disability has not been 
submitted, the appeal is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


